Citation Nr: 1759481	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-16 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1. Entitlement to service connection for headaches. 

2. Entitlement to service connection for stomach condition. 

3. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic disorder (PTSD). 

4. Entitlement to a total disability rating based on individual unemployability (TDIU).
 
 

REPRESENTATION

Veteran represented by:	Jan Dils, Esq. Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston Salem, North Carolina, which granted service connection for PTSD with a 10 percent rating, as well as denied service connection for headaches and stomach condition.  Subsequent, the rating for PTSD was increased to 30 percent and the Veteran is seeking a rating in excess of 30 percent.

The Veteran testified before a Decision Review Officer in August 2013.  In December 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Both transcripts of the hearings are of record.

During the hearing the Veteran testified that he was unable to obtain employment because of his disabilities.  He also filed a claim for a TDIU in February 2017.  Therefore, the issue of entitlement for TDIU has been incorporated as part of his claim for an increased initial rating. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a March 2017 rating decision, the RO also informed the Veteran that the issue was part of the increased rating claim in appellate status.

The issue of entitlement to a rating in excess of 30 percent and entitlement for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1. The Veteran has withdrawn the claim for service connection for his headaches. 

2. The Veteran has withdrawn the claim for service connection for stomach condition.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal for entitlement for service connection for headaches are met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2. The criteria for withdrawal of the substantive appeal for entitlement for service connection for stomach condition are met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2017).  

Prior to the promulgation of a decision in this case, the Veteran, with the assistance of his attorney representative, withdrew his claim for entitlements for service connection for headaches and stomach condition at the hearing in December 2016. As such, there is no "case or controversy" involving these claims or a pending adverse determination that the Veteran has taken exception to at this time. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994). 

Considering the above, the Board does not have jurisdiction to review the appeal for entitlement to service connection for headaches and stomach condition, and as such they are dismissed.


ORDER

The appeal concerning the claim of entitlement to service connection for headaches is dismissed since withdrawn.

The appeal concerning the claim of entitlement to service connection for stomach condition is dismissed since withdrawn.


REMAND

The Board regrets further delay, but additional development is necessary to decide the claim for increase rating for the Veteran's service-connected PTSD.  

During the December 2016 hearing, the Veteran testified that he has been receiving treatment at VA clinic in Charlotte. Review of the record shows that his VA medical records have not been obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim.  These records must be made a part of the claims file before the Board can adjudicate the claim.  See Dunn v. West, 11 Vet. App. 462, 466-67   (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Furthermore, the Veteran underwent VA examination in December 2011.  At the hearing, the Veteran testified that he has symptoms that are more severe than documented at the VA examination.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect. See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  For this reason, a contemporaneous examination is necessary before the Board can adjudicate the claim  

In addition, as to TDIU, this issue is intertwined with the claims for service connection, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other).

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA medical records. 

2. After completing directives #1, arrange for an appropriate examination to determine the current severity of his PTSD. The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms. It is imperative that the record be made available to the examiner for review in connection with the examination. Any medically indicated tests should be accomplished. All findings should be described in detail. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

3. After completion of the above, please re-adjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


